Citation Nr: 1402173	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 60 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 60 percent rating for service-connected bronchial asthma.  The Veteran submitted a notice of disagreement in April 2011.  A statement of the case was issued in December 2011 and a substantive appeal was filed in February 2012.  The Veteran was scheduled for a Board videoconference hearing in August 2012, but failed to report.  He subsequently submitted a statement indicating he was unable to attend due to health problems and requested that his case be submitted to the Board for a decision.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).

Additionally, although the Veteran continues to be represented by The American Legion, he indicated, in July 2013, that he did not want further argument from his representative on this matter, and instead wanted his case forwarded to the Board for a decision.
 

FINDING OF FACT

The service-connected bronchial asthma is not shown to be productive of forced expiratory volume in one second (FEV1) less than 40 percent predicted, or; forced expiratory volume in one second to forced vital capacity (FEV1/FVC) less than 40 percent, or; more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for service-connected bronchial asthma have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code (Code) 6602 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A September 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.
  
VA has obtained VA and private treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran a VA examination in August 2011.  All known and available records relevant to the matter of an increased rating have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.
 
VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision as to the matter of an increased rating at this time.

Legal Criteria

The present appeal involves the Veteran's claim that the severity of his service-connected bronchial asthma warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected bronchial asthma has been rated by the RO under the provisions of Code 6602.

Under the criteria for Code 6602, a 60 percent rating is assigned for bronchial asthma productive of FEV1 of 40-55 percent predicted, or; FEV1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is assigned for bronchial asthma productive of FEV1 less than 40 percent predicted, or; FEV1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Factual Background

The Veteran filed his present claim for increase in April 2010.

Private treatment records dated from April 2010 show the Veteran was prescribed medications, to include Nexium, Singulair, and Symbicort daily and Prednisone to take for 1 week.  

An April 2010 computed tomography scan of the chest was unremarkable.  Also, in April 2010, Dr. F diagnosed acute asthma exacerbation.  She noted that the Veteran was under her care from April 17, 2010 to April 19, 2010 and could return to work on April 26, 2010.  It was noted that the Veteran is unable to work during acute asthmatic flare-ups.  An April 2010 rental agreement, signed by the Veteran, noted rental of a nebulizer compressor and nebulizer kits.

A May 2010 FMLA request was approved for April 13, 2010 to April 24, 2010 "thru intermittently."  Also, in May 2010, the Veteran followed up for his asthma and one month later, he was seen for chest congestion, a productive cough, and a runny nose.

In a June 2010 statement, the Veteran stated he is submitting new medical evidence showing a worsening of his asthma.  He further stated that his condition has been so severe, he had to be hospitalized and placed on numerous new medications.  He stated that his pulmonary specialist prescribed a breathing machine to help with his episodes.  He stated he has been off work so much that he has to take leave under the FMLA.

A statement from the Veteran's union representative indicated that there has been a history of employees suffering from health issues after breathing in the dust or foul odors in the Memphis bulk mail center (where the Veteran worked).  The representative noted that the Veteran has seemed too weak due to the dust and that he was recently hospitalized and is now using a breathing machine.

The Veteran's wife submitted a statement in July 2010 indicating that her husband has always had a problem with his breathing due to his asthmatic bronchitis.  She reported that recently he has been struggling with severe coughing and that he is constantly visiting his primary care physician and a specialist for this condition.  She noted that her husband is taking all types of medications to control his asthma, but that nothing stops his suffering. 

VA treatment records (submitted in September 2010) noted continued treatment for asthma.  A February 2008 pulmonary consultation noted that the Veteran has never been admitted to the hospital for asthma exacerbations or emergency room visits in the last 3 years, but has been visiting his primary care physician with complaints of shortness of breath.  On consultation, the Veteran reported a cough with green and yellow phlegm and stated he gets a fever during an acute attack.  He reported 4 attacks per months.  Pulmonary function tests (PFTs) from 2 years prior noted FEV1 of 90 percent predicted pre and 95 predicted post bronchodilators; FEV1/FVC was 74 percent pre.

The Veteran's supervisor submitted a statement in January 2011, indicating that the Veteran has been unable to build earned leave due to his medical conditions and that she has witnessed him wearing a mask at work to prevent him from inhaling dust.  One of the Veteran's former coworkers also submitted a statement indicating that the Veteran regularly wears a protective mask to offset attacks.

The Veteran also submitted a collection of notifications of absences/requests for leave from his employer.

In February 2011, the Veteran's treating physician stated that the Veteran has suffered from asthma since the 1970s and that he is currently taking Singulair, Symbicort, and Spiriva.

On August 2011 VA general medical examination, the examiner noted that the Veteran was hospitalized in April 2010 for an acute asthmatic attack and acute hypoxemic failure, for which he was on nasal oxygen.  The examiner further noted that the Veteran is presently taking Spiriva, Foradil inhaler, albuterol nebulizer, and albuterol metered dose inhaler.  The Veteran reported that dust exacerbates his asthma and that he works in a warehouse where he is exposed to dust daily.  He stated that he uses his albuterol nebulizer daily after he comes back from work and uses his albuterol metered dose inhaler once a day.  He additionally reported waking up at night about 3 times a week for shortness of breath and reported needing antibiotics 6 times a year for upper respiratory tract infections.  He stated that he has shortness of breath on walking about 1 block with wheezing and has a chronic cough.  Chest imaging revealed hyperexpansion of the lungs compatible with asthma or chronic obstructive pulmonary disease; no evidence of other acute process.  A PFT performed in September 2011 was noted to be "within normal limits," with findings of FEV1 of 81 percent predicted pre and 91 percent predicted post bronchodilators; FEV1/FVC was 75 percent pre.  

In an August 2011 lay statement, P.C. reported witnessing on several occasions the Veteran having an asthma attack.  She stated that he can work for a few minutes and then will start wheezing and have to use his pump.

Analysis

Based on the evidence of record, the Board must conclude that a rating in excess of 60 percent is not warranted.  The VA examination (and a February 2008 VA treatment record) clearly indicated that PFTs did not demonstrate FEV of less than 40 percent predicted, or, FEV1/FVC of less than 40 percent to warrant a rating of 100 percent.  Rather PFTs on examination were described as "normal spirometry" and showed findings of FEV1 of 88 percent pre, and 91 percent post, and FEV1/FVC ratio of 75 percent pre.  Notably, these findings do not even meet or approximate the criteria for a 10 percent rating under Code 6602.

Additionally, there has been no objective medical evidence of record indicating that the Veteran's bronchial asthma was manifested by more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medications.  In this regard, on August 2011 VA examination, the Veteran reported a hospitalization on April 2010 for an acute asthmatic attack and stated he needs antibiotics about 6 times a year for upper respiratory tract infections.  Private treatment records confirm a hospitalization in April 2010 and a diagnosis of an acute asthmatic exacerbation; however, there is no evidence to suggest attacks occurred more than once per week (or even once per week).  The Veteran has not identified any treatment records showing evidence of more than one attack per week, episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medications.

The Board has carefully reviewed and considered the lay statements of record regarding the severity of his bronchial asthma.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the severity of complex pulmonary process falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

Moreover, the record does not establish that the rating criteria are inadequate for rating the Veteran's bronchial asthma such that an extraschedular rating is warranted.  The Veteran's disability requires him to take daily medications (however not systemic high dose corticosteroids or immuno-suppressive medications) to include use of an inhaler and to avoid being in situations with lots of dust and allergens.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board finds that the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  An October 2011 rating decision denied the Veteran's claim for TDIU and he has not appealed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In conclusion, a preponderance of the evidence is against a rating in excess of 60 percent for the Veteran's service-connected bronchial asthma.  As the preponderance of the evidence weights against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 60 percent for service-connected bronchial asthma is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


